
	

116 S2285 IS: Crossroads of America Act of 2019
U.S. Senate
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2285
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2019
			Mr. Braun introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend title 23, United States Code, to authorize a pilot program within the nationally
			 significant freight and highway projects program to increase State
			 infrastructure investments, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Crossroads of America Act of 2019. 2.State incentives pilot program Section 117 of title 23, United States Code, is amended—
 (1)in subsection (d)(1), in the matter preceding subparagraph (A), by striking subsection (e) and inserting subsections (e) and (o); (2)in subsection (g), in the matter preceding paragraph (1), by striking subsection (e) and inserting subsections (e) and (o);
 (3)in subsection (j)— (A)in paragraph (1), by striking The Federal and inserting Except for a grant under subsection (o), the Federal; and
 (B)in paragraph (2), by striking Federal assistance other and inserting Except for a grant under subsection (o), Federal assistance other; and (4)by adding at the end the following:
				
					(o)State incentives pilot program
 (1)EstablishmentThere is established a pilot program to award grants to eligible applicants for projects eligible for grants under this section (referred to in this subsection as the pilot program).
 (2)PriorityIn awarding grants under the pilot program, the Secretary shall give priority to an application that offers a greater non-Federal share of the cost of a project relative to other applications under the pilot program.
						(3)Federal share
 (A)In generalNotwithstanding any other provision of law, the Federal share of the cost of a project assisted with a grant under the pilot program may not exceed 50 percent.
							(B)No federal involvement
 (i)In generalFor grants awarded under the pilot program, except as provided in clause (ii), an eligible applicant may not use Federal assistance to satisfy the non-Federal share of the cost under subparagraph (A).
 (ii)ExceptionAn eligible applicant may use funds from a secured loan (as defined in section 601(a)) to satisfy the non-Federal share of the cost under subparagraph (A) if the loan is repayable from non-Federal funds.
								(4)Reservation
 (A)In generalOf the amounts made available to provide grants under this section, the Secretary shall reserve for each fiscal year $150,000,000 to provide grants under the pilot program.
 (B)Unutilized amountsIn any fiscal year during which applications under this subsection are insufficient to effect an award or allocation of the entire amount reserved under subparagraph (A), the Secretary shall use the unutilized amounts to provide other grants under this section.
							(5)Set-asides
							(A)Small projects
 (i)In generalOf the amounts reserved under paragraph (4)(A), the Secretary shall reserve for each fiscal year not less than 10 percent for projects eligible for a grant under subsection (e).
 (ii)RequirementFor a grant awarded from the amount reserved under clause (i)— (I)the requirements of subsection (e) shall apply; and
 (II)the requirements of subsection (g) shall not apply. (B)Rural projects (i)In generalOf the amounts reserved under paragraph (4)(A), the Secretary shall reserve for each fiscal year not less than 25 percent for projects eligible for a grant under subsection (i).
 (ii)RequirementFor a grant awarded from the amount reserved under clause (i), the requirements of subsection (i) shall apply.
 (6)Report to congressNot later than 2 years after the date of enactment of this subsection, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes the administration of the pilot program, including—
 (A)the number, types, and locations of eligible applicants that have applied for grants under the pilot program;
 (B)the number, types, and locations of grant recipients under the pilot program; (C)an assessment of whether implementation of the pilot program has incentivized eligible applicants to offer a greater non-Federal share for grants under the pilot program; and
 (D)any recommendations for modifications to the pilot program..  